Case: 15-15234       Date Filed: 03/10/2017       Page: 1 of 55


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-15234
                               ________________________

                       D.C. Docket No. 4:15-cv-00103-JRH-GRS



JAMEKA K. EVANS,

                                                                           Plaintiff-Appellant,

                                             versus

GEORGIA REGIONAL HOSPITAL,
CHARLES MOSS, et al.,

                                                                       Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                       (March 10, 2017)



Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and
MARTINEZ, * District Judge.


*
  Honorable Jose E. Martinez, United States District Judge for the Southern District of Florida,
sitting by designation.
                Case: 15-15234        Date Filed: 03/10/2017       Page: 2 of 55


MARTINEZ, District Judge:

       Jameka Evans appeals the sua sponte dismissal of her employment

discrimination complaint, filed pursuant to 42 U.S.C. § 2000e et seq., in which she

alleged that she was discriminated against because of her sexual orientation and

gender non-conformity, and retaliated against after she lodged a complaint with her

employer’s human resources department. We have carefully reviewed the

Appellant’s and amicus curiae’s initial and supplemental briefs, 1 and have had the

benefit of oral argument. For the reasons set forth below, we affirm the district

court’s dismissal order in part, and vacate and remand in part.

                                                 I.

       Evans filed a pro se complaint against Georgia Regional Hospital

(“Hospital”), Chief Charles Moss, Lisa Clark, and Senior Human Resources

Manager Jamekia Powers, alleging employment discrimination under Title VII in

her job as a security officer at the Hospital. Evans also moved for leave to proceed

in forma pauperis before the district court, and for appointment of counsel. In her

complaint, Evans alleged the following facts, which this Court accepts as true. 2

1
  This appeal arises from Evans’s decision to proceed in forma pauperis, and the district court
reviewed the allegations without appellees receiving service. 28 U.S.C. § 1915(e)(2)(B)(ii).
Appellees did not file a brief for this Court’s consideration or otherwise appear on appeal, apart
from informing the Court via letter that the district court dismissed the action before service was
perfected on them.
2
Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

                                                 2
             Case: 15-15234     Date Filed: 03/10/2017   Page: 3 of 55


      Evans worked at the Hospital as a security officer from August 1, 2012, to

October 11, 2013, when she left voluntarily. During her time at the Hospital, she

was denied equal pay or work, harassed, and physically assaulted or battered.

She was discriminated against on the basis of her sex and targeted for termination

for failing to carry herself in a “traditional woman[ly] manner.” Although she is a

gay woman, she did not broadcast her sexuality. However, it was “evident” that

she identified with the male gender, because of how she presented herself—“(male

uniform, low male haircut, shoes, etc.”).

      Evans had not met Powers before the harassment began and had never

discussed her sexual preference with her. Yet, Evans was punished because her

status as a gay female did not comport with Moss’s gender stereotypes and this

caused her to experience a hostile work environment. For example, a less qualified

individual was appointed to be her direct supervisor. Moreover, internal e-mails

provided evidence that Moss was trying to terminate Evans by making her

employment unbearable, because she had too much information about his

wrongdoing in the security department.

      Evans also explained that her employers had violated some regulations or

policies and that she had initiated an investigation.     After Evans lodged her

complaints about these violations, Powers asked Evans about her sexuality,

causing Evans and “others” to infer that her sexuality was the basis of her


                                            3
             Case: 15-15234    Date Filed: 03/10/2017   Page: 4 of 55


harassment and that upper management had discussed it during the investigation.

Finally, Evans provided that she was harassed and retaliated against because she

spoke to human resources about Moss’s discriminatory behavior.          Evans also

reserved the right to amend her complaint should new information arise.

      Evans attached to her complaint a “Record of Incidents.” This report stated

that Moss had repeatedly closed a door on Evans in a rude manner, that she

experienced scheduling issues and a shift change, and that a less qualified

individual was promoted as her supervisor. She detailed the problems she had with

her new supervisor, Corporal Shanika Johnson, and asserted that Johnson

scrutinized and harassed her. Evans also asserted that someone had tampered with

her equipment, including her radio, clip, and shoulder microphone.

      Evans also included an e-mail from Harvey Sanchez Pegues, which stated

that Moss had harassed Pegues on a daily basis, had a habit of favoritism, changed

Pegues’s schedule frequently, had created a tense and unpleasant work

environment, and had a habit of targeting people for termination. Evans also

attached a letter from Jalisia Bedgard, which stated that Johnson and Moss had

expected Evans to quit because of Johnson’s promotion and, if not, because of a

bad shift change that would cause Evans scheduling conflicts. Another attached

letter from Cheryl Sanders, Employee Relations Coordinator in the human

resources department at the Hospital, indicated that the Hospital had investigated


                                        4
             Case: 15-15234     Date Filed: 03/10/2017   Page: 5 of 55


Evans’s complaints of favoritism, inconsistent and unfair practices, and

inappropriate conduct, and had found no evidence that she had been singled out

and targeted for termination.    Finally, Evans attached e-mail correspondence

between Pegues and Evans, which indicated that: (1) Pegues believed that Moss

was trying to target Evans for termination because she had substantial evidence of

wrongdoing against him, and (2) Moss had changed the qualifications of a job to

prevent other candidates from qualifying.

      A magistrate judge subsequently issued a report and recommendation

(“R&R”), wherein the magistrate judge granted Evans leave to proceed in forma

pauperis, denied her request for appointment of counsel, and sua sponte screened

her complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The magistrate judge

preliminarily noted that that while the Equal Employment Opportunity

Commission (“EEOC”) had not indicated that there was an untimeliness issue,

Evans reportedly worked at the Hospital from August 2012 through October 2013,

and thus, only had 180 days from the alleged discriminatory conduct to file. The

magistrate judge also noted that Evans’s complaint in the district court needed to

be consistent with her EEOC complaint.         With respect to Evans’s claim of

discrimination based on her sexual orientation, or status as a gay female, the

magistrate judge reasoned that—based on case law from all circuits that had

addressed the issue—Title VII “was not intended to cover discrimination against


                                         5
              Case: 15-15234    Date Filed: 03/10/2017   Page: 6 of 55


homosexuals.” With regard to Evans’s claim of discrimination based on gender

non-conformity, the magistrate judge concluded that it was “just another way to

claim discrimination based on sexual orientation,” no matter how it was otherwise

characterized. Additionally, the magistrate judge recommended dismissal of the

retaliation claim on the basis that Evans failed to allege that she opposed an

unlawful employment practice, given that sexual orientation was not protected

under Title VII. Additionally, the R&R noted that Moss, Clark, and Powers were

coworkers or supervisors sued in their individual capacities and, therefore, were

not actionable defendants under Title VII.         Finally, the magistrate judge

recommended dismissing all of Evans’s claims, with prejudice, without allowing

her to leave to amend, because she pled no actionable claim nor seemed likely to

be able to do so.

      Evans timely objected to the R&R. In particular, Evans argued that her

gender non-conformity and sexual orientation discrimination claims were

actionable under Title VII as sex-based discrimination. She also argued that, as a

pro se litigant, she should have been permitted to amend her complaint, stating that

“new supplemental evidence ha[d] arisen that affirm[ed] the consistency of the

claims alleged in [her] complaint with the claims investigated in the EEOC charge,

satisfying the administrative consistency doctrine,” and noting that she had

reserved her right to amend in her complaint.


                                         6
             Case: 15-15234     Date Filed: 03/10/2017   Page: 7 of 55


      The Lambda Legal Defense and Education Fund, Inc., (“Lambda Legal”)

requested permission to file an amicus curiae brief in support of Evans’s

objections to the R&R, which the district court granted. Lambda Legal argued that

an employee’s status as lesbian, gay, bisexual or transgender (“LGBT”), does not

defeat a claim based on gender non-conformity. Lambda Legal also disputed the

magistrate judge’s assertion that sexual orientation is not an actionable basis under

Title VII, and disputed the assertion that all other courts have held so. Lambda

Legal also argued that Evans did not need to plead a prima facie case to survive

dismissal at the pleading stage.        It also disputed the magistrate judge’s

recommendation that Evans’s retaliation claim be dismissed with prejudice,

arguing that Evans did not need to actually engage in protected activity to state a

claim for retaliation so long as her belief that sexual orientation was covered by

Title VII was not unreasonable. Lambda Legal also argued that the magistrate

judge’s remarks that Evans’s claims were untimely and that her complaint was

inconsistent with the EEOC investigation were “speculati[ve]” and “premature at

best.” Lastly, it argued that Evans was entitled to leave to amend, because any

necessary amendment would not be futile given Evans’s colorable claims.

      The district court conducted a de novo review of the entire record and

adopted—without further comment—the R&R, dismissed the case with prejudice,

and appointed counsel from Lambda Legal to represent Evans on appeal.


                                         7
              Case: 15-15234     Date Filed: 03/10/2017   Page: 8 of 55


      On appeal, Evans, with the support of the EEOC as amicus curiae, argues

that the district court erred in dismissing her claim that she was discriminated

against for failing to conform to gender stereotypes, because an LGBT person may

properly bring a separate discrimination claim for gender non-conformity in this

Circuit. Evans also argues that, contrary to the district court’s assertion, sexual

orientation discrimination is, in fact, sex discrimination under Title VII. Evans

further argues that the district court erred in concluding that she did not meet the

requirements to bring a retaliation claim, because a plaintiff can establish a prima

facie case of unlawful retaliation if there is a good faith, reasonable belief that the

employer was acting unlawfully. Finally, Evans argues that the district court erred

in failing to allow her leave to amend her complaint, because pro se litigants

should be allowed to amend their complaints when they have a viable argument.

We address each argument in turn.

                                          II.

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), viewing the allegations in the

complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

Dismissal under § 1915(e)(2)(B)(ii) is governed by the same standard as a

dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). However, “[p]ro se pleadings are


                                          8
               Case: 15-15234       Date Filed: 03/10/2017      Page: 9 of 55


held to a less stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998). Moreover, we may affirm on any ground supported by the

record, regardless of whether that ground was relied on or considered below.

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

       To survive a motion to dismiss, a complaint must contain sufficient factual

matter, which, accepted as true, states a claim for relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible on its face when

there is a “reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A Title VII complaint need not allege facts sufficient to make out a

classic prima facie case, but must simply provide enough factual matter to

plausibly suggest intentional discrimination.           See Surtain v. Hamlin Terrace

Found., 789 F.3d 1239, 1246 (11th Cir. 2015).


                                              III.

       First, Evans argues that the district court erred in dismissing her claim that

she was discriminated against for failing to conform to gender stereotypes, because

an LGBT person may bring a separate discrimination claim for gender non-

conformity. 3 She contends that her status as a lesbian supports her claim of sex


       3
         Evans also briefly mentions that the district court erred in speculating about the
timeliness of her EEOC charge and whether the allegations in her complaint were sufficiently
                                               9
               Case: 15-15234        Date Filed: 03/10/2017       Page: 10 of 55


discrimination, because discrimination against someone for her orientation often

coincides with discrimination for gender non-conformity. Evans further asserts

that discrimination based on gender stereotypes is a broad claim that encompasses

more than just her appearance, but also provides for suits based on various other

stereotypes, such as family structure.

       Even though we hold, infra, that discrimination based on gender non-

conformity is actionable, Evans’s pro se complaint nevertheless failed to plead

facts sufficient to create a plausible inference that she suffered discrimination. See

Surtain, 789 F.3d at 1246. In other words, Evans did not provide enough factual

matter to plausibly suggest that her decision to present herself in a masculine

manner led to the alleged adverse employment actions. Id. Therefore, while a

dismissal of Evan’s gender non-conformity claim would have been appropriate on

this basis, these circumstances entitle Evans an opportunity to amend her

complaint one time unless doing so would be futile.

       When “a more carefully drafted complaint might state a claim, a plaintiff

must be given at least one chance to amend the complaint before the district court

dismisses the action with prejudice.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th

Cir. 2001) (citation omitted). Although a pro se litigant generally should be


similar to the EEOC’s investigation. However, Evans provided only a passing reference to these
issues, and no real argument to them. Therefore, as a passing reference is insufficient to preserve
an issue on appeal, we consider these issues abandoned. See Greenbriar, Ltd. v. City of
Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).
                                                10
             Case: 15-15234    Date Filed: 03/10/2017   Page: 11 of 55


permitted to amend her complaint, a district court need not allow amendment when

it would be futile. Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

“Leave to amend a complaint is futile when the complaint as amended would still

be properly dismissed or be immediately subject to summary judgment for the

defendant.” Id.

      Here, Evans, a pro se litigant, has not previously amended her complaint,

and it cannot be said that any attempt to amend would be futile with respect to her

gender non-conformity claim and possibly others. See Bryant, 252 F.3d at 1163;

Sparks, 510 F.3d at 1310. Discrimination based on failure to conform to a gender

stereotype is sex-based discrimination. Glenn v. Brumby, 663 F.3d 1312, 1316

(11th Cir. 2011) (citing Price Waterhouse v. Hopkins, 490 U.S. 228 (1989),

superseded by statute on other grounds, 42 U.S.C. § 2000e-5(g)(2)(B) (1991), as

stated in Landgraf v. USI Film Prods., 511 U.S. 244, 251 (1994)). Specifically, in

Glenn, we held that discrimination against a transgender individual because of

gender-nonconformity was sex discrimination. 663 F.3d at 1317 (applying gender-

nonconformity sex discrimination in a 42 U.S.C. § 1983 action). In that decision,

we stated that “[a]ll persons, whether transgender or not, are protected from

discrimination on the basis of gender stereotype,” and we reasoned that, because

those protections apply to everyone, a transgender individual could not be

excluded. Id. at 1318-19. We hold that the lower court erred because a gender


                                         11
               Case: 15-15234       Date Filed: 03/10/2017       Page: 12 of 55


non-conformity claim is not “just another way to claim discrimination based on

sexual orientation,” but instead, constitutes a separate, distinct avenue for relief

under Title VII.

       Accordingly, we vacate the portion of the district court’s order dismissing

Evans’s gender non-conformity claim with prejudice and remand with instructions

to grant Evans leave to amend such claim.

                                              IV.

       Evans next argues that she has stated a claim under Title VII by alleging that

she endured workplace discrimination because of her sexual orientation. She has

not. Our binding precedent forecloses such an action. Blum v. Gulf Oil Corp.,

597 F.2d 936, 938 (5th Cir. 1979)4 (“Discharge for homosexuality is not prohibited

by Title VII . . . .”). “Under our prior precedent rule, we are bound to follow a

binding precedent in this Circuit unless and until it is overruled by this court en

banc or by the Supreme Court.” Offshore of the Palm Beaches, Inc. v. Lynch, 741
F.3d 1251, 1256 (11th Cir. 2014) (internal quotations omitted).

       The EEOC argues that the statement in Blum regarding discharge for

homosexuality is dicta and not binding precedent. We disagree. Before making

such statement, the panel in Blum remarked: “We comment briefly on the other


4
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to close
of business on September 30, 1981.
                                               12
                 Case: 15-15234        Date Filed: 03/10/2017    Page: 13 of 55


issues raised on appeal.” 597 F.2d at 938 (emphasis added). As a result, the

statement in Blum concerning the viability of a sexual orientation claim was not

dicta, but rather directly addressed a question before the Court. Even if Blum is

read as disposing of the sexual orientation claim for another reason,5 an alternative

reason does not render as dicta this Court’s holding that there is no sexual

orientation action under Title VII.

         In Hitchcock v. Sec’y, Florida Dep’t of Corr., 745 F.3d 476 (11th Cir. 2014),

this Court addressed whether an alternative holding is dicta:

                 [A]n alternative holding is not dicta but instead is binding
                 precedent. See, e.g., Massachusetts v. United States, 333
U.S. 611, 623, 68 S. Ct. 747, 754, 92 L. Ed. 968 (1948)
                 (explaining that where a case has “been decided on either
                 of two independent grounds” and “rested as much upon
                 the one determination as the other,” the “adjudication is
                 effective for both”); Richmond Screw Anchor Co. v.
                 United States, 275 U.S. 331, 340, 48 S. Ct. 194, 196, 72
L. Ed. 303 (1928) (“It does not make a reason given for a
                 conclusion in a case obiter dictum, because it is only one

5
    The Court in Blum stated, in pertinent part:

                 It is questionable whether appellant has presented a prima facie
                 Title VII case of racial, sexual, or religious discrimination.
                 However, even if he has done so, Gulf articulated a legitimate
                 reason for his discharge: Mr. Blum admitted using Gulf's
                 telephones for his own business. From what Gulf then knew of
                 appellant’s use as opposed to his later explanations and
                 qualifications it had a legitimate reason for terminating him.
                 Although he has attempted to show that this reason was a pretext,
                 he has not shown that anyone in authority was aware that other
                 employees used Gulf telephones for non-Gulf business.
597 F.2d at 937–38 (internal citations omitted).

                                                   13
             Case: 15-15234     Date Filed: 03/10/2017   Page: 14 of 55


             of two reasons for the same conclusion.”); United States
             v. Title Ins. & Trust Co., 265 U.S. 472, 486, 44 S. Ct.
621, 623, 68 L. Ed. 1110 (1924) (“[W]here there are two
             grounds, upon either of which an appellate court may rest
             its decision, and it adopts both, the ruling on neither is
             obiter, but each is the judgment of the court, and of equal
             validity with the other.”) (quotation marks omitted);
             Bravo v. United States, 532 F.3d 1154, 1162 (11th Cir.
             2008) (explaining that an “alternative holding counts
             because in this circuit additional or alternative holdings
             are not dicta, but instead are as binding as solitary
             holdings”); Johnson v. DeSoto Cnty. Bd. of Comm’rs, 72
F.3d 1556, 1562 (11th Cir. 1996) (“[W]e are bound by
             alternative holdings.”); McLellan v. Miss. Power & Light
             Co., 545 F.2d 919, 925 n.21 (5th Cir. 1977) (en banc) (“It
             has long been settled that all alternative rationales for a
             given result have precedential value.”).
745 F.3d at 484 n.3. Applying this well-established law, the statement from Blum

regarding a sexual orientation claim is not dicta, but rather binding precedent.

      Evans and the EEOC also argue that the Supreme Court decisions in Price

Waterhouse v. Hopkins, 490 U.S. 228 (1989), and Oncale v. Sundowner Offshore

Servs., Inc., 523 U.S. 75 (1998), support a cause of action for sexual orientation

discrimination under Title VII. Again, we disagree. The fact that claims for

gender non-conformity and same-sex discrimination can be brought pursuant to

Title VII does not permit us to depart from Blum. See Randall v. Scott, 610 F.3d
701, 707 (11th Cir. 2010) (“While an intervening decision of the Supreme Court

can overrule the decision of a prior panel of our court, the Supreme Court decision

must be clearly on point.” (citation omitted)); N.L.R.B. v. Datapoint Corp., 642


                                         14
             Case: 15-15234     Date Filed: 03/10/2017    Page: 15 of 55
F.2d 123, 129 (5th Cir. 1981) (“Without a clearly contrary opinion of the Supreme

Court or of this court sitting en banc, we cannot overrule a decision of a prior panel

of this court . . . .”). Price Waterhouse and Oncale are neither clearly on point nor

contrary to Blum. These Supreme Court decisions do not squarely address whether

sexual orientation discrimination is prohibited by Title VII.

      Finally, even though they disagree with the decisions, Evans and the EEOC

acknowledge that other circuits have held that sexual orientation discrimination is

not actionable under Title VII. See, e.g., Higgins v. New Balance Athletic Shoe,

Inc., 194 F.3d 252, 259 (1st Cir. 1999) (“Title VII does not proscribe harassment

simply because of sexual orientation.”); Simonton v. Runyon, 232 F.3d 33, 36 (2d

Cir. 2000) (“Simonton has alleged that he was discriminated against not because he

was a man, but because of his sexual orientation. Such a claim remains non-

cognizable under Title VII.”); Bibby v. Phila. Coca Cola Bottling Co., 260 F.3d
257, 261 (3d Cir. 2001) (“Title VII does not prohibit discrimination based on

sexual orientation.”); Wrightson v. Pizza Hut of Am., 99 F.3d 138, 143 (4th Cir.

1996), abrogated on other grounds by Oncale v. Sundowner Offshore Servs., 523
U.S. 75 (1998) (“Title VII does not afford a cause of action for discrimination

based upon sexual orientation . . . .”); Vickers v. Fairfield Med. Ctr., 453 F.3d 757,

762 (6th Cir. 2006) (“[S]exual orientation is not a prohibited basis for

discriminatory acts under Title VII.”); Hamner v. St. Vincent Hosp. & Health Care


                                          15
             Case: 15-15234     Date Filed: 03/10/2017   Page: 16 of 55


Ctr., Inc., 224 F.3d 701, 704 (7th Cir. 2000) (“[H]arassment based solely upon a

person’s sexual preference or orientation (and not on one’s sex) is not an unlawful

employment practice under Title VII.”); Williamson v. A.G. Edwards & Sons, Inc.,

876 F.2d 69, 70 (8th Cir. 1989) (“Title VII does not prohibit discrimination against

homosexuals.”); Rene v. MGM Grand Hotel, Inc., 305 F.3d 1061, 1063-64 (9th

Cir. 2002) (“[A]n employee’s sexual orientation is irrelevant for purposes of Title

VII. It neither provides nor precludes a cause of action for sexual harassment. That

the harasser is, or may be, motivated by hostility based on sexual orientation is

similarly irrelevant, and neither provides nor precludes a cause of action.”);

Medina v. Income Support Div., 413 F.3d 1131, 1135 (10th Cir. 2005) (“Title VII’s

protections, however, do not extend to harassment due to a person’s sexuality . . . .

Congress has repeatedly rejected legislation that would have extended Title VII to

cover sexual orientation.”) (internal quotations omitted). Evans and the EEOC

question these decisions, in part, because of Price Waterhouse and Oncale.

Whether those Supreme Court cases impact other circuit’s decisions, many of

which were decided after Price Waterhouse and Oncale, does not change our

analysis that Blum is binding precedent that has not been overruled by a clearly

contrary opinion of the Supreme Court or of this Court sitting en banc.

Accordingly, we affirm the portion of the district court’s order dismissing Evan’s

sexual orientation claim.


                                          16
             Case: 15-15234      Date Filed: 03/10/2017    Page: 17 of 55


                                          V.

      Evans also argues that the district court erred in concluding that she did not

meet the requirements for a retaliation claim, because a plaintiff can establish a

prima facie case of unlawful retaliation if there was a good faith, reasonable belief

that the employer was acting unlawfully.

      However, we will generally not review a magistrate judge’s findings or

recommendations if a party failed to object to those recommendations below. See

11th Cir. R. 3-1. Title 28 of the United States Code, Section 636(b)(1) provides

that, within 14 days of being served with a copy of a magistrate judge’s

recommendations or findings, a party may file written objections with the court,

and the court shall conduct a de novo review of the issues raised. 28 U.S.C.

§ 636(b)(1). Pursuant to 11th Cir. R. 3-1, a party who fails to object to a

magistrate judge’s findings or recommendations in an R&R “waives the right to

challenge on appeal the district court’s order based on unobjected-to factual and

legal conclusions,” provided the party was given proper notice of the objection

time period and the consequences of failing to do so, as was the case here.

Consequently, we will only review a waived objection, for plain error, if necessary

in the interests of justice. Id. Review for plain error “rarely applies in civil cases.”

Ledford v. Peeples, 657 F.3d 1222, 1258 (11th Cir. 2011). Even when it does, we

require a greater showing of error than in criminal appeals. United States v. Levy,


                                           17
               Case: 15-15234   Date Filed: 03/10/2017    Page: 18 of 55


391 F.3d 1327, 1343 n.12 (11th Cir. 2004). We find nothing in the record that

suggests that plain error review is appropriate in this appeal.

      Further, we do not consider an amicus curiae to be a party in the case where

it appears. See In re Bayshore Ford Truck Sales, Inc., 471 F.3d 1233, 1249 n.34

(11th Cir. 2006). Moreover, without “exceptional circumstances, amici curiae

may not expand the scope of an appeal to implicate issues not presented by the

parties to the district court.” Richardson v. Ala. State Bd. of Educ., 935 F.2d 1240,

1247 (11th Cir. 1991) (regarding issues raised on appeal by amici curiae that were

not raised in the appellant’s brief on appeal).

      Here, Evans failed to object to the district court’s dismissal of her retaliation

claim. While Evans specifically objected to the dismissal of her claims for

discrimination based on gender non-conformity and sexual orientation, as well as

the magistrate judge’s denial of her request for leave to amend her complaint,

notably absent from her filing was any mention of her retaliation claim.

Additionally, although an amicus curiae brief was filed by Lambda Legal, which

included an objection on this matter, Lambda Legal was not a party to the

litigation, or Evans’s counsel at the time, and thus could not preserve that objection

for her. See Bayshore, 471 F.3d at 1249 n.34. For these reasons, we consider any

challenge to the district court’s treatment of Evan’s retaliation claim waived. 11th

Cir. R. 3-1.


                                          18
             Case: 15-15234    Date Filed: 03/10/2017   Page: 19 of 55


      For the foregoing reasons, the district court’s order dismissing Evans’s

action with prejudice is affirmed in part, and vacated in part and remanded for

further proceedings consistent with this opinion.

      AFFIRMED IN PART, VACATED IN PART AND REMANDED.




                                         19
             Case: 15-15234       Date Filed: 03/10/2017   Page: 20 of 55


WILLIAM PRYOR, Circuit Judge, concurring:

      I concur in the majority opinion, but I write separately to explain the error of

the argument of the Equal Employment Opportunity Commission and the dissent

that a person who experiences discrimination because of sexual orientation

necessarily experiences discrimination for deviating from gender stereotypes.

Although a person who experiences the former will sometimes also experience the

latter, the two concepts are legally distinct. And the insistence otherwise by the

Commission and the dissent relies on false stereotypes of gay individuals. I also

write separately to explain that the dissent would create a new form of relief based

on status that runs counter to binding precedent and would undermine the

relationship between the doctrine of gender nonconformity and the enumerated

classes protected by Title VII.

      The majority opinion correctly holds that a claim of discrimination for

failure to conform to a gender stereotype is not “just another way to claim

discrimination based on sexual orientation.” Maj. Op. at 12. Like any other

woman, Evans can state a claim that she experienced, for example, discrimination

for wearing a “male haircut” if she includes enough factual allegations. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Glenn v. Brumby, 663 F.3d 1312,

1314, 1320–1321 (11th Cir. 2011). But just as a woman cannot recover under Title

VII when she is fired because of her heterosexuality, neither can a gay woman sue


                                           20
             Case: 15-15234     Date Filed: 03/10/2017   Page: 21 of 55


for discrimination based on her sexual orientation. Deviation from a particular

gender stereotype may correlate disproportionately with a particular sexual

orientation, and plaintiffs who allege discrimination on the basis of gender

nonconformity will often also have experienced discrimination because of sexual

orientation. See, e.g., Prowel v. Wise Bus. Forms, Inc., 579 F.3d 285, 287, 289, 291

(3d Cir. 2009) (Hardiman, J.) (holding that Title VII protects a gay man for

deviating from gender stereotypes but not for his sexual orientation). But under

Title VII, we ask only whether the individual experienced discrimination for

deviating from a gender stereotype. Cf. id. at 291.

      The unsurprising reality that some individuals who have experienced

discrimination because of sexual orientation will also have experienced

discrimination because of gender nonconformity by no means establishes that

every gay individual who experiences discrimination because of sexual orientation

has a “triable case of gender stereotyping discrimination.” Id. at 292. The

Commission and the dissent would have us hold that sexual orientation

discrimination always constitutes discrimination for gender nonconformity. They

contend, for example, that all gay individuals necessarily engage in the same

behavior. E.g., Amicus Br. at 14 (“[A]ll homosexuals, by definition, fail to

conform to traditional gender norms in their sexual practices.” (quoting Vickers v.

Fairfield Med. Ctr., 453 F.3d 757, 764 (6th Cir. 2006))) (alteration in original)


                                         21
             Case: 15-15234     Date Filed: 03/10/2017    Page: 22 of 55


(emphasis added); Dissenting Op. at 40–41 (same); Amicus Br. at 15 (arguing that

the stereotype exists that “‘real’ men should date women, and not other men”

(quoting Centola v. Potter, 183 F. Supp. 2d 403, 410 (D. Mass. 2002))) (emphasis

added). But that argument stereotypes all gay individuals in the same way that the

Commission and the dissent allege that the Hospital stereotyped Evans.

      By assuming that all gay individuals behave the same way or have the same

interests, the Commission and the dissent disregard the diversity of experiences of

gay individuals. Some gay individuals adopt what various commentators have

referred to as the gay “social identity” but experience a variety of sexual desires.

E.g., E.J. Graff, What’s Wrong with Choosing to Be Gay?, The Nation (Feb. 3,

2014) (recounting experiences of gay individuals); see also Brandon Ambrosino, I

Wasn’t Born This Way. I Choose to Be Gay, The New Republic (Jan. 28, 2014)

(arguing against the belief that “none of us has any control over our sexual

identities”). Like some heterosexuals, some gay individuals may choose not to

marry or date at all or may choose a celibate lifestyle. And other gay individuals

choose to enter mixed-orientation marriages. See, e.g., Brief of Amici Curiae

Same-Sex Attracted Men and Their Wives in Support of Respondents and

Affirmance at 2–3, Obergefell v. Hodges, 135 S. Ct. 2584 (2015) (Nos. 14–556,

14–562, 14–571, 14–574). A gay individual may establish with enough factual

evidence that she experienced sex discrimination because her behavior deviated


                                          22
             Case: 15-15234     Date Filed: 03/10/2017   Page: 23 of 55


from a gender stereotype held by an employer, but our review of that claim would

rest on behavior alone.

      The dissent asserts that discrimination on the basis of sexual orientation

“clearly violates Title VII,” Dissenting Op. at 30, yet as the majority opinion

explains, every circuit to have reviewed this issue, including our own, has arrived

at the opposite conclusion, Maj. Op. at 15–16. The dissent compares gay females

to heterosexual males, Dissenting Op. at 37 n.4, but it does not follow that an

employer who treats one differently from the other does so “because of . . . sex”

instead of “because of sexual orientation.” The dissent also crafts a new, status-

based class of protection that betrays a misreading of Price Waterhouse and Glenn

and would undercut the relationship between the doctrine of gender nonconformity

and the classes enumerated in Title VII.

      The dissent misreads our precedent by framing the pertinent question in an

appeal involving the doctrine of gender nonconformity as whether an employee’s

status deviated from the ideal held by an employer as to what a woman “should

be.” Dissenting Op. at 34–35. Not shy about this invention, the dissent repeats it on

nearly every page. Id. at 29, 31–32, 35–42, 44–52, 55. But Price Waterhouse and

Glenn concerned claims that an employee’s behavior, not status alone, deviated

from a gender stereotype held by an employer.




                                           23
             Case: 15-15234     Date Filed: 03/10/2017   Page: 24 of 55


      The dissent derives much of its analytic framework from legal commentary,

Dissenting Op. at 31, but even that commentary accepts that Price Waterhouse

concerned behavior, not status, and that current doctrine does not protect on the

basis of status alone. Zachary R. Herz, Note, Price’s Progress: Sex Stereotyping

and Its Potential for Antidiscrimination Law, 124 Yale L.J. 396, 406–07, 433

(2014) (stating that the stereotype the plaintiff in Price Waterhouse deviated from

was not “behaving as a woman ‘should’” and that the “basic problem” today is that

“employers are evaluating employees . . . according to discriminatory ideas about

how men and women should behave” (emphases added)); id. at 432

(acknowledging that “the current regime . . . protects stereotypically “gay” conduct

without protecting LGBT status” (emphases added)). The only possible “status” in

Price Waterhouse was the employee’s status as an “aggressive” woman. Price

Waterhouse v. Hopkins, 490 U.S. 228, 250 (1989). But it is overbroad to say, as the

dissent does, that Price Waterhouse asked about “status” in general when the

decision clearly pertained to behavior.

      The dissent also asserts that we provided Glenn relief “solely for being

transsexual,” which the dissent proclaims deviated from what the employer thought

Glenn “should be,” Dissenting Op. at 38 (emphasis added), but we did not afford

relief based on status alone. Instead, Glenn’s claim was successful because Glenn

was fired after choosing to “beg[i]n to take steps to transition.” Glenn


                                          24
               Case: 15-15234   Date Filed: 03/10/2017   Page: 25 of 55


“present[ed]” and “dressed as a woman” at work and notified the supervisor that

Glenn intended to continue this behavior. Because Glenn “was born a biological

male,” Glenn’s employer believed these choices were “unsettling,” “unnatural,”

and “not appropriate.” Glenn, 663 F.3d at 1314, 1320–21. Title VII would have

protected any biological male under those facts, not because of status, but because

of behavior.

      The dissent’s revision of the doctrine of gender nonconformity from a

behavior-based inquiry into a status-based one does more than misread precedent;

it also does violence to the relationship between the doctrine and the enumerated

classes of Title VII. The dissent would have us hold that “discrimination because

an employee is gay violates Title VII[]” automatically under the doctrine.

Dissenting Op. at 36. But Price Waterhouse is clear that gender nonconformity

does not “inevitably” lead to protection. 490 U.S. at 251. The doctrine of gender

nonconformity is not an independent vehicle for relief; it is instead a proxy a

plaintiff uses to help support her argument that an employer discriminated on the

basis of the enumerated sex category by holding males and females to different

standards of behavior.

      Because a claim of gender nonconformity is a behavior-based claim, not a

status-based claim, a plaintiff still “must show that the employer actually relied on

her gender in making its decision.” Id. That is, the employer must additionally


                                         25
              Case: 15-15234      Date Filed: 03/10/2017   Page: 26 of 55


establish that discrimination occurred on the basis of an enumerated class in Title

VII. Remarks based on gender nonconformity are only “evidence that gender

played a part” in the employer’s decision and are not always determinative. Id. For

example, under Title VII, an employee could fire a male who wore a dress to

work—even if that violated the employer’s gender stereotypes—if the reason for

the firing was that all employees were required to wear a uniform that included

pants. See id. at 252. The doctrine of gender nonconformity is, and always has

been, behavior based. Status-based protections must stem from a separate doctrine

or directly from the text of Title VII. The dissent’s contrary view would undermine

the evidentiary approach established by Price Waterhouse and the relationship of

that doctrine to the text of Title VII.

      The willingness to accept that Price Waterhouse and Glenn deal only with

behaviors that deviate from gender stereotypes does not put one “at war with

Glenn.” Dissenting Op. at 37. Instead, it acknowledges that the doctrine of gender

nonconformity is not and cannot be an independent vehicle for relief because the

only status-based classes that provide relief are those enumerated within Title VII.

We review claims of gender nonconformity the same way in all appeals regardless

of a plaintiff’s sexual orientation. Any correlation that might exist between a

particular sexual orientation and deviation from a particular gender stereotype does

not overcome this settled rule.


                                           26
              Case: 15-15234     Date Filed: 03/10/2017    Page: 27 of 55


      Because Congress has not made sexual orientation a protected class, the

appropriate venue for pressing the argument raised by the Commission and the

dissent is before Congress, not this Court. And for decades, members of Congress

have introduced bills for that purpose. See, e.g., Equality Act, H.R. 3185, 114th

Cong. (2015); Employment Non-Discrimination Act, S. 815, 113th Cong. (2013),

S. 811, 112th Cong. (2011), S. 1584, 111th Cong. (2009), H.R. 3685, 110th Cong.

(2007), H.R. 3285, 108th Cong. (2003), S. 1284, 107th Cong. (2002), H.R. 2355,

106th Cong. (1999), H.R. 1858, 105th Cong. (1997), S. 2056, 104th Cong. (1996),

H.R. 4636, 103d Cong. (1994); Civil Rights Act, H.R. 431, 103d Cong. (1993);

Civil Rights Amendments Act, H.R. 423, 103d Cong. (1993), S. 574, 102d Cong.

(1991); S. 430, 98th. Cong. (1983); S. 1708, 97th Cong. (1981); S. 2081, 96th

Cong. (1979). Contrary to the dissent’s assertions, Dissenting Op. at 52, we cite

this pattern of legislation not because it does or can suggest legislative intent but

because it illustrates that Congress is the appropriate branch in which to raise the

arguments raised by the dissent. The dissent’s disagreement boils down to

incredulity that “[i]t cannot possibly be the case that” the combination of the text

of Title VII and Price Waterhouse leave some individuals unprotected from

discrimination. Dissenting Op. at 42. But as a Court, “[o]ur province is to decide

what the law is, not to declare what it should be. . . . If the law is wrong, it ought to




                                           27
             Case: 15-15234    Date Filed: 03/10/2017   Page: 28 of 55


be changed; but the power for that is not with us.” Minor v. Happersett, 88 U.S.
162, 178 (1874).




                                        28
             Case: 15-15234       Date Filed: 03/10/2017   Page: 29 of 55


ROSENBAUM, Circuit Judge, concurring in part and dissenting in part:

      A woman should be a “woman.” She should wear dresses, be subservient to

men, and be sexually attracted to only men. If she doesn’t conform to this view of

what a woman should be, an employer has every right to fire her.

      That was the law in 1963—before Congress enacted Title VII of the Civil

Rights Act of 1964. But that is not the law now. And the rule that Title VII

precludes discrimination on the basis of every stereotype of what a woman

supposedly should be—including each of those stated above—has existed since the

Supreme Court issued Price Waterhouse v. Hopkins, 490 U.S. 228 (1989),

superseded in part by The Civil Rights Act of 1991, Tit. I, § 107(a), 105 Stat. 1075

(codified at 42 U.S.C. § 2000e–2(m)), 28 years ago.

      Yet even today the panel ignores this clear mandate. To justify its position,

the panel invokes 38-year-old precedent—issued ten years before Price

Waterhouse necessarily abrogated it—and calls it binding precedent that ties our

hands. I respectfully disagree.

      Plain and simple, when a woman alleges, as Evans has, that she has been

discriminated against because she is a lesbian, she necessarily alleges that she has

been discriminated against because she failed to conform to the employer’s image

of what women should be—specifically, that women should be sexually attracted

                                              29
                Case: 15-15234        Date Filed: 03/10/2017        Page: 30 of 55


       to men only. And it is utter fiction to suggest that she was not discriminated

against for failing to comport with her employer’s stereotyped view of women.

That is discrimination “because of . . . sex,” 42 U.S.C. § 2000e-2(a)(1), and it

clearly violates Title VII under Price Waterhouse.

       So I dissent from Part IV of the panel’s opinion. On remand, Evans should

be allowed to amend her complaint to state such a claim.

                                                  I.

       In 1989 Price Waterhouse rocked the world of Title VII litigation. Before

Price Waterhouse, the Supreme Court had recognized only one type of

discrimination rooted in stereotyping that Title VII prohibits: discrimination based

on the employer’s assumption that, merely by virtue of membership in a protected

group, the plaintiff possesses an attribute or will act against the employer’s desire,

in conformity with a supposed stereotypical characteristic of the group.

       So, for example, in the pre-Price Waterhouse days, the Supreme Court held

that the employers’ practices in Phillips v. Martin Marietta Corp., 400 U.S. 542

(1971), and Los Angeles Department of Water & Power v. Manhart, 435 U.S. 702

(1978), violated Title VII. 6         In Phillips, the employer hired men with young

children but not women with young children, based on the employer’s gender-

based stereotype that women with young children—unlike men with young

       6
          In Phillips, the Court concluded that the policy violated Title VII to the extent that it did
not fit the exception for bona fide occupational qualifications.
                                                  30
                Case: 15-15234   Date Filed: 03/10/2017   Page: 31 of 55


children—would be incapable of balancing their “family obligations” with their

work obligations. See 400 U.S. at 544. Similarly, in Manhart, the employer had a

policy that required women to contribute a greater percentage of their salary to a

pension fund than men had to, based on the statistic that, as a general matter,

women lived longer than men. See 435 U.S. at 705.

      In these cases, the employer violated Title VII by ascribing certain

characteristics to individual women—without considering whether any individual

woman actually possessed the characteristics—based on the employer’s

stereotyping of women as a group. So the employer discriminated because it

assumed that all members of the protected group would conform to an undesired

characteristic of the employer’s stereotyped perception of the group. At least one

commentator has referred to this view of Title VII as prohibiting “ascriptive”

stereotyping.     Zachary R. Herz, Price’s Progress:       Sex Stereotyping and Its

Potential for Antidiscrimination Law, 124 Yale L.J. 396, 405 (2014).

      But Price Waterhouse substantially broadened the scope of actionable

discriminatory stereotyping under Title VII. In that case, the Supreme Court for

the first time recognized that discrimination because of an individual plaintiff’s

failure to conform to the discriminator’s desired and stereotyped perception of how

members of the individual’s protected group should be or act—essentially the

mirror image of ascriptive stereotyping—violated Title VII.            This kind of


                                          31
             Case: 15-15234    Date Filed: 03/10/2017   Page: 32 of 55


stereotyping has been called “prescriptive” stereotyping, presumably because

discrimination occurs on the basis that an employee does not satisfy an employer’s

stereotyped prescription of what the employee of that protected group should be or

how the employee should act. Herz, supra, at 406-07.

      To understand why Price Waterhouse was so revolutionary, we need to

consider the facts of that case. The accounting firm Price Waterhouse denied

partnership to Ann Hopkins, a female senior manager, because, in the eyes of her

employer, she had qualities that defied stereotypes of how women should look and

act. Among other criticisms, Price Waterhouse employees described Hopkins as

“abrasive[,]” “brusque[,]” and “macho”; they also complained that she “over-

compensated for being a woman” and that she should have “walk[ed] more

femininely, talk[ed] more femininely, dress[ed] more femininely, w[orn] make-up,

ha[d] her hair styled, and w[orn] jewelry.” Price Waterhouse, 490 U.S. at 234-35

(alterations added).

      Hopkins’s claim could not have qualified for relief under the ascriptive-

stereotyping theory that prevailed before Price Waterhouse was decided: Price

Waterhouse had not declined to make Hopkins a partner because it assumed that

Hopkins would act in conformance with a stereotyped “feminine” manner. Just the

opposite:   Price Waterhouse had passed over Hopkins for partner because it

insisted that she should act in a stereotyped “feminine” manner, and she did not.


                                         32
             Case: 15-15234    Date Filed: 03/10/2017   Page: 33 of 55


      Despite the fact that Price Waterhouse had not ascriptively stereotyped

Hopkins, the Supreme Court found that Price Waterhouse’s actions violated Title

VII. Describing Price Waterhouse’s employees’ comments as “show[ing] sex

stereotyping at work,” the Supreme Court held that Title VII prohibited an

employer from “evaluat[ing] employees by assuming or insisting that they matched

the stereotype associated with their group.” Id. at 251. The second part of this

statement—“or insisting that [employees] matched the stereotype associated with

their group”—opened a whole new avenue for Title VII claims by substantially

expanding Title VII’s previously understood reach of precluding discrimination

based on only the first half of the statement—“assuming . . . that [employees]

matched the stereotype associated with their group.”

      Applying this broader understanding, the Supreme Court concluded, “In the

specific context of sex stereotyping, an employer who acts on the basis of a belief

that a woman cannot be aggressive, or that she must not be, has acted on the basis

of gender.” Id. at 250 (emphasis added). Because Price Waterhouse had allegedly

discriminated against Hopkins for being, in its view, as a woman “must not be,”

the Court determined that Price Waterhouse’s conduct fell within the bounds of

Title VII.

      Nor did Price Waterhouse leave any doubt about its scope. In its holding,

the Court emphasized that, “[i]n forbidding employers to discriminate against


                                        33
               Case: 15-15234        Date Filed: 03/10/2017       Page: 34 of 55


individuals because of their sex, Congress intended to strike at the entire spectrum

of disparate treatment of men and women resulting from sex stereotypes.” Id. at

251 (quoting Manhart, 435 U.S. at 707 n.13 (quoting Sprogis v. United Air Lines,

Inc., 444 F.2d 1194, 1198 (7th Cir. 1971))) (emphasis added). The Supreme

Court’s message was plain: regardless of the kind of prescriptive stereotype of

women that a particular woman failed to satisfy, no employer—and no court—

could hold that against her.

       We in the Eleventh Circuit heard the Supreme Court’s message loud and

clear. In Glenn v. Brumby, 663 F.3d 1312 (11th Cir. 2011), the employer fired

Glenn, a transgender woman, because the employer learned that Glenn intended to

proceed with gender transition. Id. at 1313, 1320-21. In fact, the employer

testified that he terminated Glenn’s employment “based on ‘the sheer fact of the

transition.’” Id. at 1320-21.

       We relied on Price Waterhouse’s reasoning to find that the employer’s

testimony “provide[d] ample direct evidence . . . that [the employer] acted on the

basis of Glenn’s gender non-conformity.”               Id. at 1321.       For this reason, we

concluded that the employer had violated Title VII.7 Id. at 1321. So we applied

prescriptive-stereotyping theory to hold that discrimination against a transgender
       7
          Although Glenn was decided under the Equal Protection Clause, Title VII’s standard is
easier to satisfy than the Equal Protection Clause’s standard. See Glenn, 663 F.3d at 1321. In
Glenn, we also recognized the cross-applicability of principles between Title VII and Equal
Protection cases by relying extensively on the rationale of Title VII decisions, particularly Price
Waterhouse.
                                                34
             Case: 15-15234    Date Filed: 03/10/2017   Page: 35 of 55


employee merely because the employee fails to conform to the employer’s view of

what a member of the employee’s birth-assigned sex should be violates Title VII.

      We reached this conclusion despite noting that before Price Waterhouse,

“several courts” had determined that Title VII offered no relief to transgender

victims of sex discrimination.    Id. at 1318 n.5. These pre-Price Waterhouse

opinions had reasoned that discrimination against a transgender or transsexual

person occurred “not because she is female, but because she is transsexual.” Id.

(quoting Ulane v. E. Airlines, Inc., 742 F.2d 1081, 1087 (7th Cir. 1984)). That is

the same position that the panel and Judge William Pryor’s concurrence take

today: by their reasoning, discrimination against a lesbian happens not because she

is a woman, but because she is a lesbian, as though being sexually attracted to men

only is somehow divorced from a prescriptive stereotype of women.

      But that is precisely the reasoning that we—including Judge Pryor—rejected

in Glenn.     The pre-Price Waterhouse opinions that we concluded Price

Waterhouse had abrogated applied only ascriptive-stereotyping theory.        They

found that the employer had not discriminated against the transsexual or

transgender employee in violation of Title VII because the employer had not

assumed that the employee would conform to what the employer viewed as an

undesired characteristic of the employee’s birth-assigned gender.




                                        35
             Case: 15-15234    Date Filed: 03/10/2017   Page: 36 of 55


      These courts did not consider prescriptive-stereotyping theory, so they failed

to ask whether the employer discriminated against the transgender or transsexual

employee because the employee failed to meet the employer’s stereotype of what a

person of the employee’s birth-assigned gender should be. As a result, these courts

did not inquire into Title VII’s full scope. For this reason, we wholly dismissed the

holdings of these other courts’ opinions, concluding in the strongest of terms that

Price Waterhouse had “eviscerated” them. Id. (quoting Smith v. City of Salem, 378
F.3d 566, 573 (6th Cir. 2004)) (quotation marks omitted).

      Price Waterhouse and Glenn likewise demand the conclusion that

discrimination because an employee is gay violates Title VII’s proscription on

discrimination “because of . . . sex.” By definition, a gay employee is sexually

attracted to members of her own sex.          See Gay, The American Heritage

Dictionary (5th ed. 2011) (“Of, relating to, or having a sexual orientation to

persons of the same sex.”).      So when an employer discriminates against an

employee solely because she is a lesbian, the employer acts against the employee

only because she is sexually attracted to women, instead of being attracted to only

men, like the employer prescriptively believes women should be. This is no

different than when an employer discriminates against an employee because she is

an aggressive or “macho” woman or solely because she is a transgender woman.

In all cases, the employer discriminates against the employee because she does not


                                         36
               Case: 15-15234        Date Filed: 03/10/2017       Page: 37 of 55


conform to the employer’s prescriptive stereotype of what a person of that birth-

assigned gender should be. 8           And so the employer discriminates against the

employee “because of . . . sex.” 9 42 U.S.C. § 2000e-2(a)(1).

                                                II.

       Despite the fact that my colleague Judge William Pryor joined in all aspects

of the Glenn opinion—including its discussion of why Price Waterhouse abrogated

other courts’ conclusions that Title VII does not protect transgender people from

discrimination—today his concurrence takes a position at war with Glenn: it

asserts that an employer who discriminates against a woman employee solely

because she is a lesbian and therefore fails to conform to the employer’s

prescriptive stereotype of what a woman should be does not violate Title VII’s ban

on sex-based prescriptive stereotyping.

       To justify its contradictory conclusion, Judge Pryor’s concurrence attempts

to distinguish Glenn by ignoring its facts.               To be sure, as the concurrence



       8
          I do not mean to suggest any judgments about the reasons for why an employer might
hold any given prescriptive stereotype. The reasons for it are irrelevant to whether prescriptive
stereotyping actually occurs under Title VII. All that matters is that the employer discriminates
against the employee because the woman employee’s sexual attraction to women fails to
comport with the employer’s view of what a woman should be. Cf. Manhart, 435 U.S. at 707
(finding that discrimination based on even “unquestionably true” ascriptive stereotypes
constitutes discrimination against an “individual” “because of . . . sex” and therefore violates
Title VII).
        9
          This type of discrimination is discrimination “because of . . . sex” for another reason as
well. When an employer discriminates against a woman because she is sexually attracted to
women but does not discriminate against a man because he is sexually attracted to women, the
employer treats women and men differently “because of . . . sex.”
                                                37
               Case: 15-15234        Date Filed: 03/10/2017       Page: 38 of 55


emphasizes, see W. Pryor Op. at 24-25, before Glenn’s employer ended her

employment, he disciplined her for dressing as a woman when she worked for him.

       But the concurrence conveniently overlooks the fact that the employer did

not fire Glenn for that. Rather, Glenn’s employer fired Glenn before her transition

“because ‘Glenn’s intended gender transition was inappropriate . . . .’” Glenn, 663
F.3d at 1314 (emphasis added). He readily admitted that he terminated her “based

on ‘the sheer fact of the transition’” that she had not yet undertaken but had

expressed an intent to undertake.10 Glenn, 663 F.3d at 1314, 1320-21 (emphasis).

In other words, he fired her solely for being transsexual—that is, for failing to

conform to her employer’s view of what a birth-assigned male should be. We said

that was enough for Glenn to state a Title VII claim for discrimination based on her

termination. Id. at 1321.

       And discrimination against an employee solely because she fails to conform

to the employer’s view that a woman should be sexually attracted to men only is no


       10
           Judge Pryor’s concurrence tries valiantly to escape this inconvenient fact, arguing that
the employer’s statement that he “fired Glenn because he considered it ‘inappropriate’ for her to
appear at work dressed as a woman and that he found it ‘unsettling’ and ‘unnatural’ that Glenn
would appear wearing women’s clothing,” Glenn, 663 F.3d at 1320, demonstrates that Glenn
was not fired “solely for being transsexual.” W. Pryor Op. at 24. This argument is wrong on
three counts. First, the opinion in Glenn reflects that Glenn actually wore women’s clothing to
work only once (on Halloween) before she was fired, and on that occasion, she was asked to
leave—she was not terminated—so plainly, Glenn was not fired for actually having worn
women’s clothing to work. Second, it is clear that the employer’s statement on which the
concurrence relies expressed concern only that Glenn would appear at work as a woman after her
transition, but that never occurred since the employer fired her before her transition. Finally, the
employer candidly admitted that he fired Glenn “based on ‘the sheer fact of the transition.’”
Glenn, 663 F.3d at 1320-21 (emphasis added).
                                                38
             Case: 15-15234    Date Filed: 03/10/2017   Page: 39 of 55


different than discrimination against a transsexual because she fails to conform to

the employer’s view that a birth-assigned male should have male anatomy. In both

cases, the employer discriminates because the employee does not comport with the

employer’s vision of what a member of that particular gender should be. It’s just

as simple as that.

      To avoid this obvious conclusion, the concurrence recharacterizes the

discrimination that a lesbian experiences when her employer discriminates against

her for failure to conform to the employer’s view that women should not be

sexually attracted to women; the concurrence says that this is discrimination based

on sexual orientation, and sexual orientation is not a protected class under Title

VII. See Pryor Op. at 21, 27. But the fact that such discrimination may be

alternatively characterized does not make the employer’s discrimination any less

based on the employee’s failure to conform to the employer’s prescriptive gender

stereotype. Nor does it make the discrimination any less actionable under Price

Waterhouse’s gender nonconformity theory.

      If it did, Glenn’s termination claim would have been dismissed. But instead,

we correctly found that Title VII did not allow Glenn’s employer to fire her for

failing to conform to the employer’s prescriptive stereotype of what a birth-

assigned male should be because doing so constituted discrimination “because of .

. . sex.” Our conclusion did not change the fact that Glenn is transsexual, and Title


                                         39
               Case: 15-15234   Date Filed: 03/10/2017   Page: 40 of 55


VII does not protect transsexuals as a class. Rather, our conclusion was in spite of

those facts.     See Glenn, 663 F.3d at 1318 n.5 (recognizing that pre-Price

Waterhouse decisions had concluded that a claim based on discrimination against a

transsexual woman for being transsexual was not actionable under Title VII

because it stated a claim of discrimination “not because she is female, but because

she is transsexual,” and transsexuals are not a protected class under Title VII)

(citations and quotation marks omitted).

      As the concurrence itself notes, “[U]nder Title VII, we ask only whether the

individual experienced discrimination for deviating from a gender stereotype.”

Pryor Op. at 21. When the answer is “yes,” the plaintiff has stated a claim, and the

fact that Title VII does not protect homosexuals as a class is entirely irrelevant.

The concurrence offers no answer to this hole in its reasoning.

      Instead, it changes the subject, pointing to an artificial line between

discrimination because an employee has not behaved in a way that the employer

thinks a person of that gender should, on the one hand, and discrimination because

an employee is not the way that the employer thinks a person of that gender should

be, on the other. Pryor Op. at 23. As a matter of logic, no basis exists for this

arbitrary line. Even a circuit that has declined to apply gender-stereotyping to a

plaintiff’s claim that he was discriminated against because he is gay has essentially

admitted as much: in Vickers v. Fairfield Medical Center, 453 F.3d 757, 762 (6th


                                           40
             Case: 15-15234     Date Filed: 03/10/2017   Page: 41 of 55


Cir. 2006), the Sixth Circuit expressed concern that recognizing the Title VII claim

of a man who asserted that he was harassed and discriminated against because his

co-workers perceived him to be gay would allow “any discrimination based on

sexual orientation [to] be actionable under a [prescriptive] sex stereotyping theory .

. . , as all homosexuals, by definition, fail to conform to traditional gender norms

in their sexual practices.” 453 F.3d at 764 (emphasis added).

      If an employer discriminates against a lesbian solely because she fails to

conform to the employer’s view that women should be sexually attracted to only

men, the employer clearly discriminates against that woman for failure to conform

to gender stereotypes as much as if the employer discriminates against a woman

because she engages in the behavior of dating women.

      But in the concurrence’s world, only the person who acts on her feelings

enjoys the protection of Title VII. This makes no sense from a practical, textual, or

doctrinal point of view.

      As a practical matter, this construction protects women who act or dress in

ways that the employer perceives as gay, because that behavior fails to conform to

the employer’s view of how a woman should act. But it allows employers to freely

fire women that the employer perceives to be lesbians—as long as the employer is

smart enough to say only that it fired the employee because it thought that the

employee was a lesbian, without identifying the basis for the employer’s


                                         41
                Case: 15-15234      Date Filed: 03/10/2017       Page: 42 of 55


conclusion that she was a lesbian. It cannot possibly be the case that a lesbian who

is private about her sexuality—or even a heterosexual woman who is mistakenly

perceived by her employer to be a lesbian—can be discriminated against by the

employer because she does not comport with the employer’s view of what a

woman should be, while the outwardly lesbian plaintiff enjoys Title VII

protection.11

       The concurrence’s distinction between behavior and being also enjoys no

textual support. Title VII prohibits discrimination “because of . . . sex.” 42 U.S.C.

§ 2000e-2(a)(1). It doesn’t distinguish between discrimination “because of . . .

sex,” based on behaving “like a woman,” and discrimination “because of . . . sex”

based on being a woman.              To take an analogous example, by prohibiting

discrimination “because of . . . religion,” Title VII does not allow an employer to


       11
           The concurrence takes a phrase of this sentence out of context and uses it to
mischaracterize this dissent as amounting to nothing more than a disagreement with Congress
since Congress did not specifically intend to protect lesbians from discrimination on the basis
that they are sexually attracted to women. See W. Pryor Op. at 27. But, in reality, the
concurrence is the one with the disagreement—only it’s a disagreement with the text of Title VII,
Supreme Court precedent, our precedent, and even logic. True, my conclusion—that
discrimination against a lesbian because she fails to comport with the employer’s view of what a
woman should be violates Title VII’s ban on discrimination “because of . . . sex”—likely is not
what Congress had in mind when it enacted Title VII. But “male-on-male sexual harassment in
the workplace was assuredly not the principal evil Congress was concerned with when it enacted
Title VII,” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 79 (1998). Yet the Supreme
Court found that irrelevant to whether Title VII’s text prohibited it. So the mere fact that we
may believe that Congress may not have specifically intended the meaning of what a statute
actually says is not a basis for failing to apply the textual language. This dissent relies on the
text of Title VII, as well as Supreme Court precedent, this Court’s opinion in Glenn, and logic,
not on some “disagreement” with Congress. Of course, the concurrence is free to ignore my
analysis rather than respond to it, but that doesn’t make it go away.
                                               42
              Case: 15-15234    Date Filed: 03/10/2017   Page: 43 of 55


discriminate against a non-practicing Catholic for simply being a Catholic any

more than it allows an employer to discriminate against a Catholic for coming to

work on Ash Wednesday with a cross of ashes on her forehead. The Title VII text

that prohibits discrimination against a Catholic simply for being a Catholic is

exactly the same as the Title VII text that prohibits discrimination against women,

except that it refers to “religion” instead of “sex.” If that language does not permit

an employer to discriminate against a Catholic for being Catholic, it does not allow

an employer to discriminate against a woman for being a woman, regardless of

whether she behaves the way her employer thinks a woman should.

        The Supreme Court has likewise not found a distinction between behavior

and being in applying Title VII’s proscription of discrimination “because of . . .

sex.”    In the ascriptive-stereotyping case Manhart, which involved the policy

charging women more than men for pension benefits, living longer was a matter of

being rather than behaving.      But the Supreme Court found that the policy

nonetheless violated Title VII, despite the fact that the plaintiffs were not

discriminated against for their behavior. And that’s because Title VII’s broad

language “strike[s] at the entire spectrum of disparate treatment of men and

women resulting from sex stereotypes.”        Price Waterhouse, 490 U.S. at 251

(emphasis added) (citations and quotation marks omitted).




                                         43
               Case: 15-15234       Date Filed: 03/10/2017       Page: 44 of 55


       Finally, as a doctrinal matter, neither the concurrence nor any other source,

to my knowledge, has satisfactorily explained how a woman who behaves in a

manner that is inconsistent with the employer’s vision of how a woman should act

is discriminated against any more on the basis of her gender than a woman who is

discriminated against because, by being sexually attracted to women, she fails to

conform to the employer’s view of what a woman should be. The concurrence’s

distinction between “behavior” and “being” is a construct that is both illusory in its

defiance of logic and artificial in its lack of a legal basis.

       Perhaps because the dichotomy that the concurrence advocates cannot find

logical support, the concurrence constrictively reads Price Waterhouse and

reinvents Glenn to support its theory.              See Pryor Op. at 23-26.          While the

concurrence correctly notes that Price Waterhouse did not promote Hopkins

because she acted in a manner that did not conform to its view of women, nothing

in Price Waterhouse purports to limit its reasoning to only those cases involving

discrimination on the basis of behavior (as opposed to interests or attractions) that

does not comport with the employer’s prescriptive gender stereotype. 12 True, Price


       12
           The concurrence relies on Zachary Herz’s legal commentary for the proposition that
“current doctrine does not protect on the basis of status alone.” Pryor Op. at 24. While Herz
does note that “the current regime . . . protects stereotypically ‘gay’ conduct without protecting
LGBT status,” as the concurrence notes, id. at 5 (quoting Herz, supra, at 432), Herz was
suggesting, among other things, that Price Waterhouse supports a broader reading than some
courts at that time were giving it. See Herz, supra, e.g., at 399 (“a broader application of Price
Waterhouse’s view of discrimination has the potential to resolve, or at least to ameliorate, a
serious problem in American antidiscrimination law—the inability of traditional Title VII
                                               44
              Case: 15-15234      Date Filed: 03/10/2017      Page: 45 of 55


Waterhouse discriminated against Hopkins based on characteristics Hopkins

demonstrated in the workplace that were inconsistent with Price Waterhouse’s

prescriptive stereotype of women. But that is simply how the facts in Price

Waterhouse arose. Nothing in Price Waterhouse’s reasoning or construction of

Title VII justifies limiting Price Waterhouse’s holding to cases involving

discrimination against women for their behavior, as opposed to discrimination

against women for being women or for their interests and attractions. Nor, for the

reasons I have discussed, does it make sense to do so. The concurrence likewise

points to nothing in Price Waterhouse that so limits its reasoning.

       As for Glenn, I have already explained how the concurrence tries to use this

case as a do-over of that one.          But Glenn says what it says—namely, that

discrimination solely because a birth-assigned male failed to conform to the

employer’s prescriptive stereotype for what men should be by being transsexual

constitutes gender-based discrimination in violation of Title VII. Whether the

concurrence likes it or not—and whether the concurrence recognizes it or not—we

are bound by Glenn, and Glenn cannot be reconciled with our holding today.

       So the concurrence tries a different tack. It argues essentially that it’s for

lesbian employees’ own good that we should not recognize that Title VII prohibits


approaches to address the realities of modern workplace bias”). Since Herz’s note was
published, other cases have recognized the extent of Price Waterhouse’s reasoning. See, e.g.,
Winstead v. Lafayette Cty. Bd. of Cty. Comm’rs, --- F. Supp. 3d ----, No. 1:16CV00054-MW-
GRJ, 2016 WL 3440601, at *5-9 (N.D. Fla. June 20, 2016).
                                             45
              Case: 15-15234     Date Filed: 03/10/2017   Page: 46 of 55


discrimination against lesbians on the basis that they fail to conform to the

employer’s view of what a woman should be. See W. Pryor Op. at 20-21. In the

concurrence’s view, we shouldn’t apply Price Waterhouse’s prescriptive-

stereotyping theory to preclude discrimination against a lesbian for failure to

comply with the employer’s ideal view of women because doing so somehow

“rel[ies] on false stereotypes of gay individuals.” Id.

      Judge Pryor’s concurrence then embarks on an irrelevant journey through

some of the different ways in which a gay person may express—or suppress—her

sexual attraction. See id. at 3. It asserts, for example, that “[s]ome gay individuals

adopt the gay ‘social identity’ but experience a variety of sexual desires. . . .

[S]ome gay individuals may choose not to marry or date at all or may choose a

celibate lifestyle. And other gay individuals choose to enter mixed-orientation

marriages.” Id. (citations omitted).

      The concurrence’s argument seems to fundamentally misunderstand what it

means to be a lesbian. Lesbians are women who are sexually attracted to women.

That’s not a stereotype; it’s a definition.

      And if an employer discriminates against a woman for the reason that the

employer believes the employee is sexually attracted to women, how the employee

expresses—or suppresses—her feelings of sexual attraction is irrelevant to the fact

that the employer has discriminated against the woman for failing to conform to


                                              46
               Case: 15-15234        Date Filed: 03/10/2017        Page: 47 of 55


the employer’s stereotype that women should be sexually attracted to only men.13

That discrimination violates Title VII’s proscription against discrimination

“because of . . . sex,” under Price Waterhouse and Glenn, just as much as if the

discrimination were for the failure of a woman to be demure or a birth-assigned

male to refrain from identifying as a woman. 14

       The panel opinion’s reasons for rejecting this conclusion fare no better than

Judge Pryor’s concurrence’s. The panel opinion makes two arguments in defense

of its position.      First, the panel opinion asserts that, under our prior-panel-

precedent rule, we have no choice but to hold that discrimination against a woman

for being a lesbian and therefore failing to conform to her employer’s stereotype of

what a woman should be does not violate Title VII. And second, the panel opinion


       13
            I nevertheless note that even under Judge Pryor’s limited view, discrimination against
an employee for “adopt[ing]” what Judge Pryor’s concurrence describes as the “gay ‘social
identity,’” for marrying or dating someone of the same sex, for choosing not to marry or date at
all, or for entering into so-called mixed-orientation marriages, is still discrimination in its own
right because the employer holds a prescriptive stereotype that members of a given sex should
not act in these ways. Judge Pryor’s concurrence may dress up the prescriptive stereotype that
the employer applies however he wishes, but all of this discrimination is discrimination because
of the employee’s failure to comport with the employer’s idealized version of what a member of
a given sex should be. So all of it violates Title VII under Price Waterhouse and Glenn.
         14
            The concurrence seems to suggest that I am proposing that merely alleging that an
employer has discriminated because an employee is a lesbian somehow suffices to prove the
claim. See W. Pryor Op. at 25-26 (“Because a claim of gender nonconformity is a behavior-
based claim, not a status-based claim, a plaintiff still ‘must show that the employer actually
relied on her gender in making its decision.’”). To be clear, that is not what I am saying. Of
course, a plaintiff who alleges that her employer discriminated against her because she failed to
conform to the employer’s view that women should be sexually attracted to only men must prove
that, in fact, that was a motivating factor in why her employer took adverse employment action
against her. She can do so through either direct or circumstantial evidence. But at the pleading
stage, all she must do is allege facts that, taken as true, establish that her employer discriminated
against her because she did not comport with the employer’s vision of what a woman should be.
                                                 47
             Case: 15-15234    Date Filed: 03/10/2017   Page: 48 of 55


contends that its holding is correct because “other circuits have held that sexual

orientation discrimination is not actionable under Title VII.” Maj. Op. at 15.

Neither argument can withstand scrutiny.

      Beginning with the panel opinion’s contention that our precedent dictates

our result today, our prior-panel-precedent rule states that we must follow a prior

panel’s decision, even if we disagree with it—unless a later en banc or Supreme

Court opinion overrules or undermines the prior precedent to the point of

abrogation. Chambers v. Thompson, 150 F.3d 1324, 1326 (11th Cir. 1998). We

have said that where a Supreme Court opinion “directly conflict[s] with” a prior

precedent, the prior panel precedent has been abrogated. United States v. Kaley,

579 F.3d 1246, 1255 (11th Cir. 2009). Contrary to the panel opinion’s position in

Evans’s case, the exception governs here.

      The panel opinion hangs its hat on Blum v. Gulf Oil Corp., 597 F.2d 936

(5th Cir. 1979), a case our predecessor court decided 38 years ago—ten years

before the Supreme Court recognized prescriptive-stereotyping theory in Price

Waterhouse. In Blum, we said, “Discharge for homosexuality is not prohibited by

Title VII . . . .” Id. at 938. This ruling allows an employer to discriminate against

a woman solely because she is a lesbian and does not fulfill the employer’s version

of what a woman should be.




                                         48
            Case: 15-15234    Date Filed: 03/10/2017   Page: 49 of 55


      But that result “directly conflict[s] with” Price Waterhouse’s holding that

Title VII prohibits an employer from discriminating against its employee on the

basis that she fails to conform to the employer’s view of what a woman should be.

Indeed, Price Waterhouse “eviscerate[s]” Blum’s holding no less than we found it

did other courts’ pre-Price Waterhouse holdings that employers did not violate

Title VII when they discriminated against their transgender employees simply

because the employees failed to conform to the employers’ view of what a member

of the employee’s birth-assigned sex should be. See Glenn, 663 F.3d at 1318 n.5

(quoting Smith, 378 F.3d at 573) (quotation marks omitted).

      Simply put, Price Waterhouse requires us to apply the rule that “[a]n

individual cannot be punished because of his or her perceived gender-

nonconformity.” See id. at 1319. Since continued application of Blum would

allow a woman to be punished precisely because of her perceived gender non-

conformity—in this case, sexual attraction to other women—Price Waterhouse

undermines these cases to the point of abrogation. See Kaley, 579 F.3d at 1255;

Chambers, 150 F.3d at 1326.

      And even if it didn’t—a position that is not supported by the reality of what

Blum’s holding does—Blum’s failure to account for prescriptive-stereotyping




                                        49
               Case: 15-15234       Date Filed: 03/10/2017      Page: 50 of 55


theory in its “analysis”15 demands reexamination after Price Waterhouse. For this

reason, since the panel concludes that Blum continues to bind us even after Price

Waterhouse, we should rehear this case en banc on this issue. Cf., e.g., Flanigan’s

Enters., Inc. of Ga. v. City of Sandy Springs, Ga., 831 F.3d 1342, 1348 (11th Cir.

2016) (encouraging appellants to “petition the court to reconsider our decision en

banc” where prior precedent appeared to conflict with recent Supreme Court law).

       Turning to the panel opinion’s second basis for its holding, the opinion

wrongly finds comfort in other circuits’ rulings on this issue. To be sure, we

should carefully consider our sister circuits’ opinions and the bases for them, for

our colleagues are a thoughtful and learned bunch. But to put it colloquially, the

mere fact that our friends may jump off a bridge does not, in and of itself, make it a

good idea for us to do so.

       15
           In Blum, we actually engaged in no discussion or reasoning related to our statement,
“Discharge for homosexuality is not prohibited by Title VII . . . .” 597 F.2d at 938. Rather, we
simply cited Smith v. Liberty Mutual Insurance Co., 569 F.2d 325, 327 (5th Cir. 1978). In Smith,
we characterized the plaintiff as arguing that Title VII precludes discrimination “based on
affectional or sexual preference.” Id. at 326. Finding no cause of action for the plaintiff under
Title VII, we explained our holding in ascriptive-stereotyping-theory terms: “Here the claim is
not that [the plaintiff] was discriminated against because he was a male, but because as a male,
he was thought to have those attributes more generally characteristic of females and epitomized
in the descriptive ‘effeminate.’” Id. at 327. In other words, we found that Title VII could not
assist the plaintiff because his employer did not assume that, since he was a man, he would
comport with an undesired stereotype of men. And although the plaintiff presented a
prescriptive-stereotyping theory—that is, the theory that his employer discriminated against him
under Title VII by insisting that the plaintiff comply with its view of what a man should be—we
rejected it. This is perhaps understandable, since the Supreme Court did not recognize the theory
for another eleven years after we issued Smith. But now, 39 years later and 28 years after the
Supreme Court issued Price Waterhouse, our continuing refusal to recognize the significance of
Price Waterhouse is not.


                                               50
               Case: 15-15234       Date Filed: 03/10/2017      Page: 51 of 55


       Our sister circuits’ decisions are not correct. Not one of the justifications

they offer for concluding that Title VII does not protect a man or woman from

discrimination because he is gay or she is a lesbian holds up to examination.

       I begin by noting that several circuits have opined that discrimination against

a man or woman because he or she is gay does not fall into any of the following

categories of discrimination:            discrimination based on sexually charged

interactions, on ascriptive stereotyping, or on differences in treatment between men

and women. But even if that is accurate,16 discrimination doesn’t have to comport

with one of these theories in order to qualify under Title VII as discrimination

“because of . . . sex.”

       Under Price Waterhouse, when an employer discriminates because of an

employee’s failure to conform to the employer’s view of what a member of that

sex should be, that employer has discriminated, in violation of Title VII, “because

of . . . sex.” See Price Waterhouse, 490 U.S. at 251. That is all that is required to

establish a claim for discrimination under Title VII.

       Nor does it matter to the viability of an employee’s claim that, as some

courts have phrased it, “[s]exual orientation is not a classification that is protected

under Title VII.” See, e.g., Hamner v. St. Vincent Hosp. & Health Care Ctr., Inc.,
       16
           As I have noted, see supra at n.4, discrimination against a woman because she is
sexually attracted to women can qualify as well as discrimination based on differences in
treatment between men and women. When an employer discriminates against a woman because
she is sexually attracted to women but does not discriminate against a man because he is sexually
attracted to women, the employer treats women and men differently “because of . . . sex.”
                                               51
             Case: 15-15234      Date Filed: 03/10/2017    Page: 52 of 55


224 F.3d 701, 707 (7th Cir. 2000); see also Higgins v. New Balance Athletic Shoe,

Inc., 194 F.3d 252, 259 (1st Cir. 1999); Simonton v. Runyon, 232 F.3d 33, 35 (2d

Cir. 2000); Bibby v. Phila. Coca Cola Bottling Co., 260 F.3d 257, 261 (3d Cir.

2001); Wrightson v. Pizza Hut of Am., Inc., 99 F.3d 138, 143 (4th Cir. 1996);

Vickers, 453 F.3d at 762. The concurrence relies on this rationale as well; as I

have already explained, that reliance is grossly misplaced.

      Some of our sister circuits, like the concurrence here, have also noted that

“Congress has repeatedly rejected legislation that would have extended Title VII to

cover sexual orientation.” Bibby, 260 F.3d at 261. But the Supreme Court has

emphasized that “it is ultimately the provisions of our laws rather than the principal

concerns of our legislators by which we are governed.             Title VII prohibits

‘discriminat[ion] . . . because of . . . sex’ in the ‘terms’ or ‘conditions’ of

employment.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 79-80

(1998). This necessarily “extend[s] to [discrimination ‘because of . . . sex’] of any

kind that meets the statutory requirements.” Id. at 80. Indeed, the Court in Oncale

made clear that we must apply Title VII’s text alone, without regard to what we

may divine Congress’s concerns to be. And Price Waterhouse establishes that

discrimination based on an employee’s failure to comport with the employer’s

view of what a member of the employee’s sex should be is discrimination “because

of . . . sex” that meets Title VII’s statutory requirements.


                                           52
             Case: 15-15234     Date Filed: 03/10/2017   Page: 53 of 55


      It likewise makes no difference to the viability of a Title VII claim whether

the employee has “readily demonstra[ted]” in the workplace the characteristic on

which the discrimination is based. Vickers, 453 F.3d at 763. This argument is a

variation on Judge Pryor’s concurrence’s contention that Title VII and Price

Waterhouse somehow prohibit discrimination based on behavior only and not on

being, so it fails for the same reasons that the concurrence does.

      Finally, the panel opinion cites Rene v. MGM Grand Hotel, Inc., 305 F.3d
1061 (9th Cir. 2002), for the proposition that “an employee’s sexual orientation is

irrelevant for purposes of Title VII.” Maj. Op. at 16 (quotation marks omitted). In

the context of Rene’s facts, I agree that the plaintiff’s sexual orientation was

irrelevant—but only because the plaintiff alleged that he was discriminated against

“because of . . . sex” under Title VII when he was subjected to “severe, pervasive,

and unwelcome ‘physical conduct of a sexual nature’ in the workplace.” Rene, 305
F.3d at 1063.

      As I have noted, discrimination that occurs in the form of physical sexual

conduct satisfies a category of discrimination “because of . . . sex” without

consideration of whether it also constitutes discrimination “because of . . . sex”

under any other theories.     But the mere fact that sexual orientation may be

irrelevant when a plaintiff alleges discrimination “because of . . . sex” under Title

VII based on an unwanted-sexual-conduct theory does not mean that it is irrelevant


                                          53
             Case: 15-15234     Date Filed: 03/10/2017    Page: 54 of 55


when a plaintiff alleges discrimination “because of . . . sex” based on a

prescriptive-stereotyping theory.

      I am not the first person to conclude that discrimination against an employee

because of her sexual orientation is discrimination against an employee “because

of . . . sex.” In recent years in particular, numerous district courts, including two in

our Circuit, have also reached this conclusion. See, e.g., Winstead v. Lafayette Cty.

Bd. of Cty. Comm’rs, --- F. Supp. 3d ----, No. 1:16CV00054-MW-GRJ, 2016 WL
3440601, at *5-9 (N.D. Fla. June 20, 2016); Isaacs v. Felder Servs., LLC, 143 F.

Supp. 3d 1190, 1193-94 (M.D. Ala. 2015); Videckis v. Pepperdine Univ., 150 F.

Supp. 3d 1151, 1159-61 (C.D. Cal. 2015); Deneffe v. SkyWest, Inc., No. 14-cv-

00348-MEH, 2015 WL 2265373, at *5-6 (D. Colo. May 11, 2015); Terveer v.

Billington, 34 F. Supp. 3d 100, 116 (D.D.C. 2014); Boutillier v. Hartford Pub.

Schs., No. 3:13CV1303 WWE, 2014 WL 4794527, at *2 (D. Conn. Sept. 25,

2014); Heller v. Columbia Edgewater Country Club, 195 F. Supp. 2d 1212, 1224

(D. Or. 2002); see also Christiansen v. Omnicom Grp., Inc., 167 F. Supp. 3d 598,

618-22 (S.D.N.Y. 2016) (adhering to circuit precedent foreclosing a sexual-

orientation claim under Title VII but explaining why that precedent rests on shaky

ground).

      And the U.S. Equal Employment Opportunity Commission has taken the

same position as these district courts, both in a recent administrative decision, see


                                          54
              Case: 15-15234       Date Filed: 03/10/2017     Page: 55 of 55


Baldwin v. Foxx, EEOC Appeal No. 0120133080, 2015 WL 4397641 (July 15,

2015), and in this litigation in the capacity as an amicus curiae. It is time that we

as a court recognized that Title VII prohibits discrimination based on an

employee’s sexual orientation since that is discrimination “because of . . . sex.”

                                            III.

       Presidential-Medal-of-Freedom recipient Marlo Thomas has expressed the

sentiment that “[i]n this land, every girl grows to be her own woman.” 17 Title VII

codifies the promise that when she does, she will not be discriminated against on

the job, regardless of whether she conforms to what her employer thinks a woman

should be. Because the panel does not read Title VII to fulfill that promise, I

respectfully dissent.

       17
           STEPHEN J. LAWRENCE & BRUCE H ART, Free to Be . . . You and Me, on FREE TO
BE . . . YOU AND ME (Bell Records 1972); see also President Obama Announces the
Presidential       Medal      of    Freedom         Recipients,     The       White     House,
https://obamawhitehouse.archives.gov/blog/2014/               11/10/president-obama-announces-
presidential-medal-freedom-recipients (last visited Feb. 22, 2017). Marlo Thomas and Friends
created the album Free to Be . . . You and Me, a children’s record with multiple songs, skits,
stories, and poems, that has been praised for its “potent message of freedom, equality, and
personal liberation.” Free to Be . . . You and Me at 40, The Paley Center for Media,
https://www.paleycenter.org/2014-free-to-be-you-and-me-at-40 (last visited Feb. 19, 2017).
After the album went platinum, Thomas created a best-selling book and an award-winning
television special of the same name. Id. Much of the album emphasizes the idea that a person
should be what she wishes—not be forced to conform to another’s view of her gender. Some of
the album’s more famous songs that focus on this notion include “Parents are People,”
“William’s Doll,” and “It’s Alright to Cry.” Id. In addition to Thomas, Alan Alda, Harry
Belafonte, Mel Brooks, Rita Coolidge, Billy DeWolfe, Roberta Flack, Rosey Grier, Michael
Jackson, Kris Kristofferson, The New Seekers (who performed the title track), Tom Smothers,
The Voices of East Harlem, and Dionne Warwick appear on the album. Free to Be You and Me,
Amazon, https://www.amazon.com/Free-Be-You-Marlo-Thomas/dp/B00005OKQT (last visited
Feb. 20, 2017). The White House cited Thomas’s work on Free to Be . . . You and Me in its
announcement of her Presidential Medal of Freedom.
                                             55